DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 - 11, and 13 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuing et al. The rejection is hereby maintained for the reasons of record.
Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. Applicant has incorporated details of dependent claims 3 and 12 into the independent claims. Applicant notes that Scheuing et al. does not explicitly teach this limitation and thus indicates that the rejection should be withdrawn. In the statement of the Non-final rejection mailed 25 May 2022 and as maintained above, Examiner explained that based on the level of detail of the originally filed specification, the details of certain dependent claims, including original claims 3 and 12, regarding the silicone adhesive are reciting inherent properties of the material. With such an understanding, Examiner explained that one of ordinary skill in the art would therefore recognize the Silicone Adhesive of Scheuing et al. to also (via inherency) have the property set forth in the claims. Applicant’s argument does not address this allegation regarding the inherent material property of silicone adhesive relative to the prior art, and thus the amendment cannot serve to distinguish from the teaching, in that as stated in the rejection: one of skill in the art would recognize that the material of the prior art would also share the inherent property recited in the claims. In support of the assertion of the claimed details of the silicone being inherent properties, Applicant’s attention is directed to the cited reference attached to this action which details silicone as having a Peel Force in the claimed range (see Results section of the poster; one converting the units would find the indicated value to be in the claimed range). As such, it is proper to maintain the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791